United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                         April 26, 2004
                                 FOR THE FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                  _________________________                                Clerk
                                         No. 03-51022
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

   v.

JUAN VASQUEZ-MONTES,

                       Defendant - Appellant.

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                               Western District of Texas
                              (E.P.-03-CR-19-ALL-DB)
______________________________________________________________________________

Before REYNALDO G. GARZA, DAVIS, and BARKSDALE, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal, we review the conviction of Defendant - Appellant, Juan Vasquez-Montes,

for possession with intent to distribute and for importation of marijuana, in violation of 21 U.S.C.

§§ 841, 952, and 960. For the following reasons, we uphold the conviction.

        Vasquez argues that the evidence is insufficient to support the jury’s finding that he knew

there was marijuana hidden in the vehicle he was driving when he was arrested trying to enter the


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                -1-
United States from Mexico.

       Ordinarily, a jury may infer a defendant’s guilty knowledge from his control over a drug-

laden vehicle, but when drugs are contained in a hidden compartment, we require additional

circumstantial evidence that demonstrates guilty knowledge. United States v. Villarreal, 324 F.3d

319, 324 (5th Cir. 2003). Vasquez’s inconsistent statements to federal agents regarding the

purpose of his trip to Mexico are strong evidence of his guilty knowledge. United States v. Diaz-

Carreon, 915 F.2d 951, 954-55 (5th Cir. 1990). His implausible explanations for his actions also

constitute persuasive circumstantial evidence of his consciousness of guilt. Id. at 955. Vasquez

was warned that the man recruiting him to drive the car from Mexico to the United States had

previously recruited one of Vasquez’s friends for a similar job that led to that man’s arrest and

imprisonment. Finally, the value of the marijuana involved in this offense supports the jury’s

finding that Vasquez knew there were drugs hidden in the vehicle. See Villarreal, 324 F.3d at

324.

       Vasquez’s challenge to the sufficiency of the evidence fails because a reasonable trier of

fact could have found that the evidence established guilt beyond a reasonable doubt. United

States v. Bell, 678 F.2d 547, 549 (5th Cir. (Fla.), 1982), aff’d on other grounds, 462 U.S. 356

(1983). For the foregoing reasons, we uphold the conviction.




                                                 -2-